Birdsong, Judge.
Appellant obtained a default judgment against appellee in a suit to recover on a promissory note executed pursuant to the Georgia Industrial Loan Act. Code Ann Ch. 25-3. Appellee thereafter moved to set aside the judgment based on our decision in Consolidated Credit Corp. v. Peppers, 144 Ga. App. 401 (240 SE2d 922). The *384trial court granted the motion which leaves the case pending below as the complaint was not dismissed. This judgment therefore is not a final one. Mayson v. Malone, 122 Ga. App. 814 (178 SE2d 806). As review of this order has not been authorized under the interlocutory procedure, the appeal is premature and must be dismissed. Geiger Fin. Co. v. Scott Vending Co., 144 Ga. App. 16 (240 SE2d 581).
Argued July 9, 1979
Decided September 17, 1979.
Joe G. Davis, Jr., John C. Porter, Jr., for appellant.
E. Graydon Shuford, for appellee.
Charles M. Baird, amicus curiae.

Appeal dismissed.


Quillian, P. J., and Smith, J., concur.